DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/24/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, foreign patent document WO 2013042426 A1 (Cite No. 0003) was not considered because the document is not in English and no explanation of relevance was provided. However, US-9599608-B2, believed to be the English language counterpart, has been considered by the examiner (see attached PTO-892).

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-6, 18-24, 26-28, and 40, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adrian Barker on 3/22/2021.

The application has been amended as follows: 

Claim 1, line 6, “conjugate pad comprising” has been replaced with:
--conjugate pad, wherein said conjugate pad comprises--

Claim 1, lines 12-14 (last three lines of the claim), replace 
“the group consisting of SEQ ID NOs: 1-5 and 16-20; and wherein said heavy chain comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 6-15.” 
with: 


Claim 18, line 1, insert --for detecting one or more vitamin D molecules in a biological sample-- after the word “method”

Claim 18, line 2, replace “applying a” with --applying said--.

Claim 18, line 4, insert --using said test device of claim 1-- after the word “molecules”.

Claim 26, line 2, “said vitamin D binding agent” has been changed to --vitamin D binding protein--.

Claim 28 is replaced with the following replacement claim:

28. 	(Currently amended) A method for detecting one or more vitamin D levels in a biological sample with a test device configured to perform a binding assay, comprising: 
(a) contacting said biological sample with the test device of claim 1; 
(b) subjecting said biological sample to said binding assay, wherein said binding assay comprises forming a complex between (i) said vitamin D binding agent in said conjugate pad; and (ii) one or more vitamin D molecules in said biological sample; 
(c) further exposing said complex to said detection agent immobilized in the detection zone, and detecting said one or more vitamin D molecules by detecting binding of said complex to said detection agent.

Claim 41 is replaced with the following replacement claim:

41. (Currently Amended) The test device of claim 1, wherein said detection agent is an antibody comprising a light chain and a heavy chain, wherein: 

(ii) said light chain comprises the amino acid sequence of SEQ ID NO: 2, and said heavy chain comprises the amino acid sequence of SEQ ID NO: 13; or
(iii) said light chain comprises the amino acid sequence of SEQ ID NO: 19, and said heavy chain comprises the amino acid sequence of SEQ ID NO: 9.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach a test device which includes an antibody comprising both a light chain comprising one of SEQ ID Nos 1-5 or 16-20 and a heavy chain comprising one of SEQ ID Nos 6-15, as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE FOSTER whose telephone number is (571)272-8786.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE FOSTER/
Primary Examiner
Art Unit 1699